Citation Nr: 9908289	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-27 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for status post medial meniscus tear, left 
knee.

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for left shoulder instability.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1996 to May 
1997.  This appeal arises from a May 1997 rating decision of 
the Department of Veterans Affairs (VA), San Juan, Puerto 
Rico, regional office (RO). 

In his notice of disagreement received in July 1997, the 
veteran claims that he has developed right leg and right knee 
disorders due to his left knee disorder.  In his substantive 
appeal received in August 1997, the veteran appears to raise 
the issue of service connection for a right hip disability.  
These issues are referred to the RO for initial adjudication.


REMAND

The veteran was separated from service in May 1997.  Service 
connection was granted for left knee and left shoulder 
disabilities later that month and initial disability 
evaluations were assigned based on the service medical 
records.  The veteran contends both that the initial 
evaluations assigned his service-connected left knee and left 
shoulder disabilities should have been higher and that these 
disabilities have worsened since service.  He has requested a 
VA examination in order to properly evaluate the current 
disabilities.  The Board notes that the veteran has not 
undergone a VA examination at any time.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45 (1998) were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated.  Therefore, the 
Board has to consider the "function loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1998), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1998).  The factors involved in evaluating, 
and rating, disabilities of the joints include:  weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (1998).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

The above Court decision, when considered in light of the 
veteran's request for a VA examination, makes it necessary 
for the veteran to undergo a VA orthopedic examination for an 
assessment of the functional loss associated with the service 
connected left knee and left shoulder disabilities.

The Court has held that when the Board of Veterans' Appeals 
(Board) believes the medical evidence of record is 
insufficient it may supplement the record by ordering a 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In view of the foregoing, the case is remanded to 
the RO for the following:

1.  The RO should schedule the veteran 
for a VA orthopedic examination of the 
left knee and left shoulder.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the examination.  Range 
of motion studies and X-rays of the left 
shoulder and left knee must be conducted.  
Any additional testing deemed necessary 
should be performed.  The examiner should 
review the results of any testing prior 
to completion of the report.  The report 
of examination should include a 
description of the effect, if any, of the 
veteran's pain on the function and 
movement of the left knee and left 
shoulder.
		
2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If the 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994). 

Following completion of the above, the RO should review the 
veteran's claims with regard to the additional evidence 
obtained.  If any of the benefits sought on appeal remains 
denied, a supplemental statement of the case should be 
furnished to the veteran.  He should be given a reasonable 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


